Citation Nr: 1732488	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  94-31 828A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan,
 the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to April 8, 2003, for a total disability rating for compensation purposes based on individual unemployability (TDIU).  

(The issue of whether the December 1955 Board of Veterans' Appeals (Board) decision denying service connection for a nervous condition (psychiatric disorder) should be revised or reversed on the grounds of clear and unmistakable error (CUE).  is the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	A. Hess, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1955 to March 1955.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) which granted a TDIU and effectuated the award as of August 23, 2004.  In January 2011, the Board remanded the issue of entitlement to a TDIU for the period prior to August 23, 2004, to the RO for additional development of the record.  

In June 2012, the RO granted an effective date of April 8, 2003, for the award of a TDIU.  In July 2012, the Board advanced the Veteran's appeal on the docket on its own motion.  In November 2012, the Board denied an effective date prior to April 8, 2003, for the award of a TDIU.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2014, the Court vacated that portion of the November 2012 Board decision which denied an effective date prior to April 8, 2008, for the award of a TDIU and remanded that issue to the Board for additional action.  In November 2015, the Board remanded the issue of an effective date prior to April 8, 2003, for the award of a TDIU to the RO for additional action.  

In July 2016, the Board remanded the Veteran's appeal to the RO for additional action.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

In light of the Board's recent determination that the December 1955 Board decision was clearly and unmistakably erroneous in denying service connection for a psychiatric disorder and given that entitlement to a TDIU requires the accurate assessment of all of the Veteran's service-connected disabilities, the Board finds that the AOJ must readjudicate the issue of an effective date prior to April 8, 2003, for the award of TDIU.  

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested. 

Readjudicate the Veteran's entitlement to an effective date prior to April 8, 2003, for the award of a TDIU, subsequent to the RO implementation of the Board's recent decision finding that the December 1955 Board decision was clearly and unmistakably erroneous in denying service connection for a psychiatric disorder .  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

